DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020, 10/01/2020, 06/24/2021, and 01/13/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 21-40 have been examined.
	Claims 1-20 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent No. 10706487B1. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
In the claim 21 of the application discloses “A method comprising: determining a number of previous transportation requests and a number of previously available transportation vehicles for a geographic region during prior time periods; generating, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generating, a second set of parameters defining a second number of transportation requests that can be processed for a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determining a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the second set of parameters; and providing, for display on a provider device, a map depicting a first graphical indicator of the first multiplier for the first geographic area and a second graphical indicator of the second multiplier for the second geographic area.”, while in the claim 1 of the patent discloses " A method comprising: utilizing a first machine learner on one or more computing devices to generate a set of efficiency parameters that define an arrival-time probability distribution of a number of reserve transportation vehicles required to maintain a target estimated time of arrival for a geographic area and a time period; utilizing a second machine learner on the one or more computing devices to generate a set of supply parameters that define a number of transportation requests a dynamic transportation matching system can process while maintaining the number of reserve transportation vehicles for the geographic area and the time period; utilizing a third machine learner on the one or more computing devices to generate a set of conversion parameters that define a conversion probability distribution identifying multipliers that induce the number of transportation requests for the geographic area and the time period; determining a multiplier for the geographic area and the time period based on at least one of the set of efficiency parameters, the set of supply parameters, or the set of conversion parameters; and providing, for display on a provider client device, a graphical representation of the geographic area and an indication of the multiplier for the geographic area.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim does not further define the method/system/apparatus while 
In the claim 30 of the application discloses “A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine a number of previous transportation requests and a number of previously available transportation vehicles for a geographic region during prior time periods; generate, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generate, utilizing the one or more machine learners, a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determine a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the second set of parameters; and provide, for display on a provider device, a map depicting a first graphical indicator of the first multiplier for the first geographic area and a second graphical indicator of the second multiplier for the second geographic area.”, while in the claim 9 of the patent discloses " A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: utilize a first machine learner on one or more computing devices to generate a set of efficiency parameters that define an arrival-time probability distribution of a number of reserve transportation vehicles required to maintain a target estimated time of arrival for a geographic area and a time period; utilize a second machine learner on the one or more computing devices to generate a set of supply parameters that define a number of transportation requests the system can process while maintaining the number of reserve transportation vehicles for the geographic area and the time period; utilize a third machine learner on the one or more computing devices to generate a set of conversion parameters that define a conversion probability distribution identifying multipliers that induce the number of transportation requests for the geographic area and the time period; determine a multiplier for the geographic area and the time period based on at least one of the set of efficiency parameters, the set of supply parameters, or the set of conversion parameters; and provide, for display on a provider client device, a graphical representation of the geographic area and an indication of the multiplier for the geographic area.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 30 is similar/identical/same to the patent claim 9's limitations.
In the claim 36 of the application discloses “A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a system to: determine a number of previous transportation requests and a number of previously available transportation vehicles for a geographic region during prior time periods; generate, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generate, utilizing the one or more machine learners, a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determine a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the for display on a provider device, a map depicting a first graphical indicator of the first multiplier for the first geographic area and a second graphical indicator of the second multiplier for the second geographic area.”, while in the claim 17 of the patent discloses " A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a system to: utilize a first machine learner on one or more computing devices to generate a set of efficiency parameters that define an arrival-time probability distribution of a number of reserve transportation vehicles required to maintain a target estimated time of arrival for a geographic area and a time period; utilize a second machine learner on the one or more computing devices to generate a set of supply parameters that define a number of transportation requests the system can process while maintaining the number of reserve transportation vehicles for the geographic area and the time period; utilize a third machine learner on the one or more computing devices to generate a set of conversion parameters that define a conversion probability distribution identifying multipliers that induce the number of transportation requests for the geographic area and the time period; determine a multiplier for the geographic area and the time period based on at least one of the set of efficiency parameters, the set of supply parameters, or the set of conversion parameters; and provide, for display on a provider client device, a graphical representation of the geographic area and an indication of the multiplier for the geographic area.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 36 is similar/identical/same to the patent claim 17's limitations.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejections(s) under Double Patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:

Tolkin discloses identifying a request for a trip from a client to a destination. A location of the client is determined. A set of location data points near the location of the client is identified. A set of eligible pickup locations is determined. Each eligible pickup location of set of eligible pickup locations is scored for a provider to reach destination from eligible pickup location. A trip pickup location is selected from the set of eligible pickup locations. The trip pickup location is sent to the provider and the client for initiating the trip.
In regards to claim 21, Tolkin either individually or in combination with other prior art fails to teach or render obvious generating, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generating, utilizing the one or more machine learners, a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determining a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the second set of parameters; and providing, for display on a provider device, a map depicting a first graphical indicator of the first multiplier for the first geographic area and a second graphical indicator of the second multiplier for the second geographic area.
In regards to claim 30, Tolkin either individually or in combination with other prior art fails to teach or render obvious determine a number of previous transportation requests and a number of previously available transportation vehicles for a geographic region during prior time periods; generate, 
In regards to claim 36, Tolkin either individually or in combination with other prior art fails to teach or render obvious determine a number of previous transportation requests and a number of previously available transportation vehicles for a geographic region during prior time periods; generate, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generate, utilizing the one or more machine learners, a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determine a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the second set of parameters; and provide, for display on a provider device, a .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662